DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (402, 404, and 406) of Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle”, “notification circuit” and “user” of claim 1, “remote secondary device” of claim 12, “plurality of TVS devices” of claim 13, “ModbusTCP” of claim 14, “ModbusRTU over TCP” and “remote network monitoring” of claim 14, “internet of things (IoT) sensors”, “sender unit” and “remote receiver” of claim 14, “Modbus” of claim 16, “service access” of claim 18, and “exchangeable suppressor circuit board” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 2012/0206100 in view of Curry US 2016/0301203.

[AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow]
    PNG
    media_image1.png
    616
    462
    media_image1.png
    Greyscale

Figure 15 Brown


Regarding claim 1, Brown discloses a transient voltage suppressor ("TVS") device (Fig. 15) configured to be installed in a vehicle (see paragraph 53, vehicle), the TVS device comprising: a housing (Fig. 8) having a first end (see Fig. 15 above, first end) and an opposing second end (see Fig. 15 above, second end); three prongs (first end, see above) extending from the first end of the housing (Fig. 8) to electrically connect to a receptacle of an alternating current ("AC") power source (248)(Fig. 37); three recessed contacts (second end, see above) extending into the second end, the three recessed contacts configured to respectively receive correspondingly shaped conductor prongs (see above, first end) from a power connector (250)(Fig. 37), the three recessed contacts (second end, see above) and the three prongs (first end, see above) configured to pass electrical power along a ground wire (GND)(Fig. 40), a 
Brown fails to disclose the protection circuit including at least one silicon avalanche suppression diode ("SAS diode") to limit high transient voltage to a lower voltage level.
In the same field of endeavor, Curry teaches the protection circuit including at least one silicon avalanche suppression diode ("SAS diode") (321)(Fig. 3) to limit high transient voltage to a lower voltage level (see paragraph 26, protection from an overvoltage condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protection circuit including at least one silicon avalanche suppression diode ("SAS diode") to limit high transient voltage to a lower voltage level in Brown, as taught by Curry, in order to improve over voltage circuit protection.


Regarding claim 2, Brown discloses the power connector (250)(Fig. 37) is affixed to one or more of: a power cord, a boat, a recreation vehicle, or an aircraft (vehicle, see paragraph 53).


Regarding claim 4, Brown discloses the notification circuit includes one or more visual indicators (73)(Fig. 11)(paragraph 67) electrically connected to the protection circuit indicating the status of the TVS device (Fig. 15).

Regarding claim 5, Brown discloses the protection circuit includes a first removable portion (116)(Fig. 15).
Brown fails to disclose a first removable portion containing the SAS diode therein, the first removable portion being: adapted to disconnect from the TVS device without the TVS device requiring disconnection from one or more of the AC power source or the power connector, and replaceable with a second removable portion reenabling protection.
In the same field of endeavor, Curry teaches a first removable portion containing the SAS diode (321)(Fig. 3) therein, the first removable portion being: adapted to disconnect from the TVS device (210)(Fig. 2) without the TVS device requiring disconnection from one or more of the AC power source or the power connector (power), and replaceable with a second removable portion reenabling protection (210)(Fig. 2).


Regarding claim 6, Brown fails to disclose the protection circuit is adapted to limit high transient voltage above starting at 20% above a peak sign wave with protection levels not to exceed 550V peak, with a peak current value of 1.5KA to 20KA.
However Brown teaches surge protection (see 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protection circuit is adapted to limit high transient voltage above starting at 20% above a peak sign wave with protection levels not to exceed 550V peak, with a peak current value of 1.5KA to 20KA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Brown discloses a method to suppress a transient voltage, the method comprising: connecting a transient voltage suppressor (TVS) device (Fig. 15) to a power source (248)(Fig. 37), the TVS device connected to a vehicle (250, 
Brown fails to disclose the TVS includes at least one silicon avalanche suppressor ("SAS") and a protection circuit.
In the same field of endeavor, Curry teaches the TVS includes at least one silicon avalanche suppressor ("SAS")(321, see paragraph 26) and a protection circuit (210)(Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TVS includes at least one silicon avalanche suppressor ("SAS") and a protection circuit in Brown, as taught by Curry, in order to improve overvoltage circuit protection.

Regarding claim 8, Brown discloses the suppressing the transient voltage includes suppressing the transient voltage (see paragraph 130, surge suppressor) to a level sufficient to protect a downstream electrical device (see paragraph 53, vehicle).

Regarding claim 9, Brown discloses the method further comprises: triggering, based on a determination of the fault in a grounding of the vehicle (see paragraph 201, alarm condition), at least one of: an audible alarm or a visual indicator (73, paragraph 63), to indicate the fault in the grounding of the vehicle (see paragraph 53, vehicle).

Regarding claim 11, Brown discloses a transient voltage suppressor ("TVS") device (Fig. 15) comprising: a housing (Fig. 8) including: a first end adapted to electrically connect to a receptacle of a power source (248)(Fig. 37), and a second end (see Fig. 15 above, second end) adapted to receive a conductor from a power connector (250)(Fig. 37); and circuitry including: a protection circuit (244)(Fig. 37) in electrical communication with the first end and the second end of the housing (Fig. 8), and a communication circuit (406, communication module) in electrical communication with the protection circuit (244)(Fig. 37), such that, upon connecting the TVS device to a vehicle (see paragraph 53, vehicle), the communication circuit (406) to communicate a status of the TVS device (Fig. 15), the status including one or more of: a correct connection of wiring of the vehicle with respect to the power source (248), an incorrect connection of the wiring of the vehicle with respect to the power source, or a fault (250)(Fig. 37).
Brown fails to disclose the protection circuit including at least one silicon avalanche suppression diode ("SAS diode") to limit high transient voltage to a lower voltage level.
In the same field of endeavor, Curry teaches the protection circuit including at least one silicon avalanche suppression diode ("SAS diode")(321, Fig. 3) to limit high transient voltage to a lower voltage level (see paragraph 26, over voltage condition protection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protection circuit including at least one 

Regarding claim 12, Brown discloses the communication circuit (406, communication module) is configured to send the status of the TVS device (Fig. 15) wirelessly to a remote secondary device (see paragraph 201, wireless inputs).

Regarding claim 13, Brown discloses the communication circuit (406)(Fig. 56) is configured to be linked to a plurality of TVS devices (310)(Fig. 48), and wherein each of the TVS devices, respectively, includes a unique identifier that indicates at least one of a location, the device, or the vehicle upon connection to the vehicle (see paragraph 53, vehicle).

Regarding claim 14, Brown discloses the communication circuit (406, communication module) includes a TVS failure alarm with support Modbus TCP and Modbus RTU over TCP for remote network monitoring (see paragraph 201, fault or alarm display).

Regarding claim 15, Brown discloses the communication circuit (406, communication module) includes Internet of Things (IoT) sensors to sense an electrical change and signal a sender unit (see paragraph 135, internet) to send the status of the TVS device (Fig. 15) to a remote receiver (see paragraph 201, remote input).

Regarding claim 16, Brown discloses the sender unit is a Modbus (see paragraph 135, internet connection).

Regarding claim 17, Brown discloses the housing is waterproof (moisture protection, see paragraph 52).


Regarding claim 18, Brown discloses a portion of the circuitry is housed within a lockable section (second end)(Fig. 15) that is removable from the housing for service access (Fig. 8).

Regarding claim 19, Brown discloses the lockable section (second end)(Fig. 15) support a suppressor circuit board (270, surge suppressor).

Regarding claim 20, Brown discloses the circuitry includes an exchangeable suppressor circuit board (270, surge suppressor)(see paragraph 130).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 2012/0206100 in view of Curry US 2016/0301203 as applied to claims 1 and 7 above, and further in view of Richetta et al. US 2014/0236319.


In the same field of endeavor, Richetta teaches the notification circuit includes an audio alarm electrically connected to the protection circuit (14, protection monitoring system) indicating an alarm status of the device (see paragraph 33, audio alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the notification circuit includes an audio alarm electrically connected to the protection circuit indicating an alarm status of the device in Brown, as taught by Richetta, in order to indicate a critical fault in the protection system.

Regarding claim 10, Brown fails to disclose when the audible alarm is triggered, the method further comprises: receiving an indication from a user to disable the audible alarm, and disabling the audible alarm and enabling a fault visual indicator indicating the fault.
In the same field of endeavor, Richetta teaches when the audible alarm is triggered, the method further comprises: receiving an indication from a user to disable the audible alarm (see paragraph 33, 52 visual or audio alarm), and disabling the audible alarm and enabling a fault visual indicator indicating the fault (52, visual indicator, see paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the audible alarm is triggered, the method further comprises: receiving an indication from a user to disable the audible alarm, and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839